DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of Species I, II and IV (Figs. 10, 11 and 13) in the reply filed on 7 October 2022 is acknowledged. Claims 14-15 have been withdrawn from further consideration pursuant to 37 CFR l.142(b) as being drawn to a nonelected Species III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7 October 2022.

Drawings
The drawings are objected to because Figs 5, 6A-H and 7A-K depict pixels or sets of pixels using 3 shades. The lightest shade does not have enough contrast to be distinguished from the plain pixels, making the figures appear incomplete.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation maximally allowed value, and the claim also recites value for a given color component/a given block/a given CTU/a given CTU row, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-2 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al., (US 8,767,817).

Regarding claim 1: Xu teaches a method for processing video [Abstract teaches: a method for encoding a video signal], comprising: 
performing a conversion between a current video block and a bitstream of the current video block using an intra-prediction coding scheme [Col 4, line 17 teaches: compressed bitstream 24 is presented for decoding] based on an n-order polynomial model using at least one variable associated with the current video block [Col 6, lines 63-67 teach: Once the coding mode is initialized, a parameterized equation based on the coding mode can be selected (204). For example, in one instance, the parameterized equation associated with a coding mode can be selected from the following set of polynomial equations], where n is an integer greater than one [Col 7, line 13 teaches: p0-p5 are parameters (i.e. coefficient values)], wherein the conversion includes generating the current video block from the bitstream [See Fig 1] or generating the bitstream from the current video block [See Fig 2].

Regarding claim 2: the essence of the claim is taught above in the rejection of claim 1.
In addition, Xu teaches wherein the n-order polynomial model uses one variable or two variables [Col 7, lines 9-14 teach: Mode 4: I(x, y) = p0 • x • x + pl • x + p2; wherein xis the x coordinate of the pixel; y is they coordinate of the pixel; p0-p5 are parameters (i.e. coefficient values)].

Regarding claim 19:  the claim is merely a video processing apparatus to carry out the method of claim 1. Xu teaches an apparatus [Embodiments of an apparatus for encoding a video signal having limited at least one frame with a plurality of blocks including a current block are also disclosed herein, Col 2, lines 9-11]. Therefore, the rejection of claim 1 applies equally to this claim.

Regarding claim 20:  the claim is merely a non-transitory computer-readable recording medium to carry out the method of claim 1. Xu teaches non-transitory computer-readable recording medium [the present invention can take the form of a computer program product accessible from, for example, a computer-usable or computer-readable medium, Col 10, lines 11-13]. Therefore, the rejection of claim 1 applies equally to this claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Filippov et al., (US 2019/0238838).

Regarding claim 3: the essence of the claim is taught above in the rejection of claim 2.
In addition, Xu teaches wherein, 
when the n-order polynomial model uses one variable, the one variable represents one of a distance between a sample to be predicted and a left boundary of the current video block along a horizontal direction, a distance between a sample to be predicted and a top boundary of the current video block along a vertical direction, a distance between a sample to be predicted and a left or a top boundary of the current video block along an angular prediction direction [Col 7, lines 38-50 teach: The parameters can be generated or estimated from a set of prior coded pixels such that the parameterized equation is representative of a best fit curve to a set of 40 previously coded pixels in the frame being coded. In other words, the parameter can be generated so that the parameterized equation represents a curve with a minimal deviation from the set of previously coded pixels. The set of previously coded pixels can be any suitable pixels in the current frame being encoded. For example, the set can be row 106a-c in above block 102. In another example, the set can be column 108 of left block 104. However, the set of previously coded pixels is not limited to defined rows or columns and can be any suitable number and location of pixels.].
However, it does not appear the Xu explicitly teaches when the n-order polynomial model uses two variables, one variable of the two variables represents a distance between a sample to be predicted and a left boundary of the current video block along a horizontal direction, and another variable of the two variables represents a distance between the sample and a top boundary of the current video block along a vertical direction; or one variable of the two variables represents a distance between a sample to be predicted and a left or a top boundary of the current video block along an angular prediction direction, and another variable of the two variables represents a distance between the sample and the left or the top boundary of the current video block along a direction perpendicular to the angular prediction direction.
In a related field of endeavor, Filippov teaches when the n-order polynomial model uses two variables, one variable of the two variables represents a distance between a sample to be predicted and a left boundary of the current video block along a horizontal direction, and another variable of the two variables represents a distance between the sample and a top boundary of the current video block along a vertical direction; or one variable of the two variables represents a distance between a sample to be predicted and a left or a top boundary of the current video block along an angular prediction direction, and another variable of the two variables represents a distance between the sample and the left or the top boundary of the current video block along a direction perpendicular to the angular prediction direction [¶0056 teaches: intra predict the pixel value of the current pixel of the current video coding block on the basis of: a product of a first weight with the first reference pixel value, wherein the first weight is based on the distance between the current pixel and the first reference pixel and the distance between the current pixel and the second reference pixel, and a product of a second weight with the second reference pixel value, wherein the second weight is based on the distance between the current pixel and the first reference pixel and the distance between the current pixel and the second reference pixel].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Filippov’s teaching of representations of distances between samples and boundaries into Xu’s method for processing video for the benefit, as taught by Filippov, of methods for increasing the coding efficiency for intra prediction. [Filippov, Background]


Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Kim et al., (US 2022/0060749).

Regarding claim 4: the essence of the claim is taught above in the rejection of claim 1.
 However, it does not appear the Xu explicitly teaches wherein multiple sets of parameters are derived for the n-order polynomial model, each of the multiple sets of parameters to be applied to one set of samples or each sample of the current video block.
In a related field of endeavor, Kim teaches wherein multiple sets of parameters are derived for the n-order polynomial model, each of the multiple sets of parameters to be applied to one set of samples or each sample of the current video block [¶0074 teaches: the variable referenced within. p-L* represents a linear interpolation of a previously reconstructed luma sample taken from either one of neighboring blocks A or B.].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kim’s teaching of applied parameters into Xu’s method for processing video for the benefit, as taught by Kim, of more efficient compression of the video data signal as a whole. [Kim, Background of the Invention]

Regarding claim 5: the essence of the claim is taught above in the rejection of claim 4.
In addition, Xu teaches wherein the one set of samples of the current video block includes samples in a same line along a certain prediction direction [Col 5, lines 34-43 teach: a chroma component may be intra predicted using one of four prediction modes such as vertical prediction, horizontal prediction, DC prediction … Other prediction modes are also available (e.g. southwest prediction, southeast prediction, vertical right diagonal prediction, vertical left diagonal prediction, horizontal down prediction, horizontal up prediction, etc.)].


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Ramasubramonian et al., (US 2017/0085896).

 Regarding claim 16: the essence of the claim is taught above in the rejection of claim 1.
However, it does not appear the Xu explicitly teaches wherein the generated value by applying the n-order polynomial model is clipped before being used as prediction value.
In a related field of endeavor, Ramasubramonian teaches wherein the generated value by applying the n-order polynomial model is clipped before being used as prediction value [¶0149 teaches: adjustment unit 210 may be configured to perform a clipping process to prevent the video data from having values outside the range of codewords].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ramasubramonian’s teaching of a clipping process into Xu’s method for processing video for the benefit, as taught by Ramasubramonian, of operations that are applied to video data in certain to enable more efficient compression. [Ramasubramonian, ¶0030]

Allowable Subject Matter
Claims 6-13 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art not relied upon:  Please refer to the references listed in an attached PTO-892 and that are not relied upon for the claim rejections detailed above. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In particular, Said et al., (US 019/0373267) teaches video intra-prediction using position-dependent prediction combination for video coding;
Chen et al., (US 2018/0192072) teaches motion vector reconstruction for bi-directional optical flow;
Zhang et al., (US 2016/0373765) teaches intra-frame prediction and decoding methods and apparatuses for image signal;
Zheng et al., (US 2011/0007800) teaches methods and apparatuses for illumination compensation of intra-predicted video; and
Divorra Escoda et al., (US 2009/0196342) teaches adaptive geometric partitioning for video encoding.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255. The examiner can normally be reached Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARNIE A MATT/            Primary Examiner, Art Unit 2485